DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 5-12 remain pending. 
(b) Claims 1-4 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). The effective filing date at this time is the Applicant’s filling date of 06/30/2017.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 12/09/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:

(b) “a deviation quantity deriving unit configured to derive,” as recited in claim 5.
(c) “a stopping braking force updating unit configured to update the stopping braking force,” as recited in claim 5.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 5-12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
(a) Regarding Claim 5, the term “the basis of the deviation quantity” lacks antecedent basis. The Examiner cannot find any previous introduction of “a basis of the deviation quantity.”
(b) Regarding Claim 6, the term “the other state” lacks antecedent basis and is unclear. The Examiner cannot find any previous introduction of “another state.” Moreover, the Examiner is unsure if this state should correspond to a stop state or a traveling state as previously introduced in claim 6.
(c) Regarding Claim 6, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another. The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim. Both the specification and the claims appear to be literal translations into English from a foreign document. Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass. As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim. Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”). The Examiner reserves the right for a 35 U.S.C. 112(a) rejection once it can be determined what claim 6 encompasses.
(d) Regarding Claim 9, the term “the other state” lacks antecedent basis and is unclear. The Examiner cannot find any previous introduction of “another state.” Moreover, the Examiner is unsure if this state should correspond to a stop state or a traveling state as previously introduced in claim 9.
(e) Regarding Claim 11, the term “the other state” lacks antecedent basis and is unclear. The Examiner cannot find any previous introduction of “another state.” Moreover, the Examiner is unsure if this state should correspond to a stop state or a traveling state as previously introduced in claim 11.
(f) Regarding Claims 6-12 are rejected to for lack of antecedent basis due to dependency of claim 5 respectively. 

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
(a) “a stopping braking force imparting unit configured to control the braking device,” as recited in claim 5. 
The Examiner cannot find corresponding structure for a stopping braking force imparting unit. No specific hardware or software code is provided within the specification to clearly link the structure, material, or acts to the function to the claimed limitation. While the Examiner finds a “stopping braking force imparting unit” is mentioned various times within the specification, the disclosure only describes actions and fails to describe specific hardware or software structure.
(b) “a deviation quantity deriving unit configured to derive,” as recited in claim 5.
The Examiner cannot find corresponding structure for a deviation quantity unit. No specific hardware or software code is provided within the specification to clearly link the structure, material, or acts to the function to the claimed limitation. While the Examiner finds a “deviation quantity deriving unit” is mentioned various times within the specification, the disclosure only describes actions and fails to describe specific hardware or software structure.
(c) “a stopping braking force updating unit configured to update the stopping braking force,” as recited in claim 5.
The Examiner cannot find corresponding structure for a stopping braking force updating unit. No specific hardware or software code is provided within 
Therefore, claims 5-12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the following claimed functions:
(a) “a stopping braking force imparting unit configured to control the braking device,” as recited in claim 5. 
The Examiner cannot find corresponding structure for a stopping braking force imparting unit. No specific hardware or software code is provided 
(b) “a deviation quantity deriving unit configured to derive,” as recited in claim 5.
The Examiner cannot find corresponding structure for a deviation quantity unit. No specific hardware or software code is provided within the specification to clearly link the structure, material, or acts to the function to the claimed limitation. While the Examiner finds a “deviation quantity deriving unit” is mentioned various times within the specification, the disclosure only describes actions and fails to describe specific hardware or software structure.
(c) “a stopping braking force updating unit configured to update the stopping braking force,” as recited in claim 5.
The Examiner cannot find corresponding structure for a stopping braking force updating unit. No specific hardware or software code is provided within the specification to clearly link the structure, material, or acts to the function to the claimed limitation. While the Examiner finds a “stopping braking force updating unit” is mentioned various times within the specification, the disclosure only describes actions and fails to describe specific hardware or software structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo et al. U.S. P.G. Publication 2007/0228823 (hereinafter, Kokubo), in view of Ono U.S. Patent 6,193,332 (hereinafter, Ono).
Regarding Claim 5, Kokubo teaches a braking control device for a vehicle (braking control device (e.g., CPU) for a vehicle, Kokubo, Paragraphs 0048-0050 and Figure 1), which is to be applied to a vehicle having a braking device configured to be able to adjust braking force to be applied to the vehicle (the braking control device (e.g., CPU) is capable of adjusting the braking force to be applied to a vehicle (e.g., adjusting total brake pressure), Kokubo, Paragraphs 0048-0055 and Figures 1 and 5), the braking control device for a vehicle comprising: 
-a stopping braking force imparting unit configured to control the braking device so as to apply stopping braking force to the vehicle, as a minimum value of the braking force required to keep the vehicle stopped (Pwstop is the lower limit (e.g., minimum value) of the braking pressure (i.e., braking force of the vehicle) to keep a vehicle stopped, Kokubo, Paragraphs 0056-0057 and Figure 5); 
-a deviation quantity deriving unit configured to derive a deviation quantity between a state quantity of the vehicle obtained in a state in which the stopping braking force is applied to the vehicle by the stopping braking force imparting unit and an ideal value of the state quantity of the vehicle (vehicle determines vehicle-stopped-state minimum pressure (Pwstop) (this is the ideal value of the state quantity of the vehicle), however, if the Pwstop pressure fails to maintain the vehicle in a stop position, then a deviation quantity is determined by the vehicle via the target linear-value pressure difference (this is the deviation quantity), Kokubo, Paragraphs 0056-0072 and Figure 5 and 6), and …
	It shall be noted that Kokubo, as seen above, teaches determining an ideal braking value and adding to the ideal braking value to compensate for deviations Kokubo, Paragraphs 0056-0072 and Figure 5 and 6).
a stopping braking force updating unit configured to update the stopping braking force on the basis of the deviation quantity derived by the deviation quantity deriving unit.
	Ono teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control of Kokubo to include a stopping braking force updating unit configured to update the stopping braking force on the basis of the deviation quantity derived by the deviation quantity deriving unit as taught by Ono.
	It would have been obvious because updating the stopping braking force ensures the braking force is changed (i.e., increased or decreased) in such a manner to ensure that a vehicle does not move when in a desired stopped position (Ono, Col. 7 Lines 17-32).
Regarding Claim 6, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another. The specification, as interpreted by a person having ordinary skill in the art, fails to provide reasonable certainty as to how the claim limitations should be interpreted and the intended boundaries of the subject matter encompassed by the claim. Both the specification and the claims appear to be literal translations into English from a foreign document. Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass. As such, the examiner is unable to (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).
Regarding Claim 7, Kokubo, as modified, teaches the braking control device for a vehicle according to Claim 5.
	Kokubo does not teach the braking control device to include shifting the vehicle from a stop state to a traveling state by reducing the braking force4Docket No. 527076US Preliminary Amendmentapplied to the vehicle, the deviation quantity deriving unit derives the deviation quantity, based on a time period from a point in time at which the braking force starts to be reduced to a point in time at which the vehicle shifts to the traveling state.
	Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include shifting the vehicle from a stop state to a traveling state by reducing the braking force applied to the vehicle (as taught by Ono), the deviation quantity deriving unit derives the deviation quantity (as taught by Kokubo), based on a time period from a point in time at which the braking force starts to be reduced to a point in time at which the vehicle shifts to the traveling state (as taught by Ono).
	It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).
Regarding Claim 8, Kokubo, as modified, teaches the braking control device for a vehicle according to Claim 6.
	Kokubo does not teach the braking control device to include when shifting the vehicle from a stop state to a traveling state by reducing the braking force applied to the vehicle, the deviation quantity deriving unit derives the deviation quantity, based on a time period from a point in time at which the braking force starts to be reduced to a point in time at which the vehicle shifts to the traveling state.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include when shifting the vehicle from a stop state to a traveling state by reducing the braking force applied to the vehicle (as taught by Ono), the deviation quantity deriving unit derives the deviation quantity (as taught by Kokubo), based on a time period from a point in time at which the braking force starts to be reduced to a point in time at which the vehicle shifts to the traveling state (as taught by Ono).
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).
Regarding Claim 9, Kokubo, as modified, teaches the braking control device for a vehicle according to one of Claim 5.
	Kokubo does not teach the braking control device to include when shifting the vehicle from one state of a stop state and a traveling state to the other state, the stopping braking force imparting unit controls the braking device so as to apply the stopping braking force updated by the stopping braking force updating unit.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Ono also teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include when shifting the vehicle from one state of a stop state and a traveling state to the other state, the stopping braking force imparting unit controls the braking device so as to apply the stopping braking force updated by the stopping braking force updating unit as taught by Ono.
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).
Regarding Claim 10, Kokubo, as modified, teaches the braking control device for a vehicle according to one of Claim 6.
	Kokubo does not teach the braking control device to include shifting the vehicle from one state of a stop state and a traveling state to the other state, the stopping braking force imparting unit controls the braking device so as to apply the stopping braking force updated by the stopping braking force updating unit.
(Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Ono also teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include shifting the vehicle from one state of a stop state and a traveling state to the other state, the stopping braking force imparting unit controls the braking device so as to apply the stopping braking force updated by the stopping braking force updating unit as taught by Ono.
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).
Regarding Claim 11, Kokubo, as modified, teaches the braking control device for a vehicle according to one of Claim 7.
Kokubo does not teaches when shifting the vehicle from one state of a stop state and a traveling state to the other state, the stopping braking force imparting unit controls the braking device so as to apply the stopping braking force updated by the stopping braking force updating unit.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Ono teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).
Regarding Claim 12, Kokubo, as modified, teaches the braking control device for a vehicle according to one of Claim 8.
	Kokubo does not teach the braking control device to include when shifting the vehicle from one state of a stop state and a traveling state to the other state, the stopping braking force imparting unit controls the braking device so as to apply the stopping braking force updated by the stopping braking force updating unit.
Ono teaches a vehicle system wherein the vehicle determines a shifting of the vehicle from a stop state to a traveling state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Moreover, Ono teaches when shifting from the stop state to a travel state, reducing the braking force applied to the vehicle which may occur when the vehicle shifts to the travel state (Ono, Col. 6 Lines 15-61 and Figure 2 (see specifically Figure 2 flowchart)). Ono also teaches updating a braking force, such that the updated braking force is increased (Ono, Col. 8 Lines 48-56 and Col. 7 Lines 40-41).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the braking control device of Kokubo to include when shifting the vehicle from one state of a stop state and a traveling state to the other state, the stopping braking force imparting unit controls the braking device so as to apply the stopping braking force updated by the stopping braking force updating unit as taught Ono.
It would have been obvious because determining a changing state of the vehicle allows for the vehicle to adjust for operations automatically such as operating the in-stop brake or releasing the in-stop brake, this allows for reducing driver fatigue from continuously stepping on a brake pedal during vehicle operation (Ono, Col. 1 Lines 11-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./           Examiner, Art Unit 3667                                                                                                                                                                                             
/RACHID BENDIDI/           Primary Examiner, Art Unit 3667